Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner again, recognizes and appreciates the contribution and attention of Mr. Morovic in identifying the differences between the prior art and the instant application as presented on page 9.  The Examiner certainly acknowledges that Mr. Morovic is an expert in this field.  However, specific features that Mr. Morovic has discussed, e.g. compute new NPacs that use exactly the same amount of ink as the original NPac, are not so reflected in the presented claim language.  Thus, the claims as presented are not found to be distinguishable from Benedicto as discussed below.
Applicant's arguments filed 12/1/2021 regarding at least independent claims 1, 10 and 15 have been fully considered but they are not persuasive. On page 9 of remarks, the applicant asserts that Benedicto does not teach “... determining a target set of NPs on the basis of the operating state, the target set of NPs being different from the initial set of NPs and implementable with the operating state; and generating a second NPac vector using the target set of NPs and replacing the first NPac vector with the second NPac vector for printing.”  The Examiner respectfully disagrees.  
Although the applicant has briefly summarized Benedicto on pages 10-11, the Examiner details the application of Benedicto with regards to the presented limitations as follows: at paragraphs 0011-0012, Benedicto discloses where all possible combinations for the printing system are identified – i.e. interpreted as being the printing system’s initial state [According to an embodiment in this disclosure, all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed].  This is reflected at 310 of Figure 3.  This broad set of all possible combinations would necessarily include at least one (1) NP that is not implementable when considered in view of an operating state constraint.  In Benedicto, there is at least one (1) not implementable as Benedicto includes an ink restriction constraint [e.g. print process/capability constraint] identified at 300 of Figure 3.  This, given the broadest reasonable interpretation, is found to teach arriving at an initial set of NPs.  Benedicto identifies an operating state of the printing system represented by an ink restriction [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain ... For example, the total ink limit per halftone pixel may be determined. Also, the cut-off per ink may be determined, i.e. the maximum ink drop amount for each ink may be determined per halftone pixel, 0025 & 0029].  From this initial set, a target set is determined that is different from the initial set at 320 of Figure 3.  The initial set is represented by all possible combinations which, given the restrictions of the system aren’t representable [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, 0030].  It is noted that this latter available NPac set is different than the initial set, i.e. it does not identically contain all the same set members [step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320, 0030].  This set is representative of NPs implementable with the operating state.  The NP that are outside the convex hull are then mapped back onto the convex hull to ink restriction].  Thus, a second NPac vector is generated by using the first NPac vector that is outside the convex hull with its mapping using the target set of NP states that are within the convex hull [0030-0031].   Benedicto is still found to meet the limitations as presented.
The applicant argues on page 11 that “For example, assume an NPac with an NP at 100% coverage, i.e., an NPac with a single NP, that exceeds the ink-limit for an NPac, i.e., the NPac is outside the ink-limit convex hull. In Benedicto, that NPac is mapped to a vector that is on the ink-limit and can therefore be expressed as an NPac using the same original set of NPs but without exceeding the ink limit. In this example of a single NP for the vector, the original NP needs to be combined with other NPs (well below the ink-limit) to be printable. Thus, there is no "determining a target set of NPs on the basis of the operating state, the target set of NPs being different from the initial set of NPs." (Claim 1). The original NP is not replaced, but remains present in combination with others - trivially with the blank NP (which uses no ink) but possibly with others (that use less ink than the original NP) to satisfy the ink limit. Thus, Benedicto is changing the amount of ink and finding a way to print some representation of a specific NP (combined with others). Thus, Benedicto merely describes mapping an NPac (with NP states outside of the convex hull defining the ink limit) "so as to comply with the ink restrictions."”
The crux of the applicant’s argument in each of claims 1, 10 and 15 appears to be that the target set is different from the initial set of NPs.  The term “different” has several common meanings.  One common meaning is that entity is not identical to another entity – in this case the initial set and the target set of NPs as well as a second generated vector.  The target set of Benedicto is made up of the NPs that are not outside the convex hull, thus this set is not identical to the initial set of all possible NP combinations.  This initial set of vectors as disclosed by Benedicto are not restricted by the operating state of the printing system whereas the target set that do not fall outside the convex hull fall within the ink restrictions.  How Benedicto arrives at the generation of a second NPac vector, e.g. changing an ink amount so that the vector falls at least on the convex hull, is a moot argument because there is no limitation presented in the current claims that restricts this approach [see paragraph #2 above].  The second vector that is mapped to comply with the operating state of the printing system to be at least on the convex hull is now also not the same nor identical as its initial vector.  Without further qualification as to the intended qualification of “different,” the prior art previously applied is still found be applicable.  The rejection of claims 1, 10 and 15 is maintained.
Applicant's arguments filed 12/1/2021 regarding claim 2 have been fully considered but they are not persuasive.  Paragraphs 0011, 0016, 0030-0031 and 0036 were cited as relevant.  According to 0011 and 0016, the possible combinations are related to the number of inks used.  Although portions not explicitly included from cited paragraphs 0030-0031 and 0036, the initial NP set includes all states and the target set only includes those NPs that doesn’t exceed the ink restrictions – that is, there are some that lay outside the operating state of the ink restriction.  This is detailed above.  Thus, one set that includes all NPs and a second set that includes less than all NPs would necessarily comprise a different number of NPs.  So, although particular additional passages for this dependent claim were not additionally repeated from what had already been cited in claim 1 from which claim 2 depends, the cited paragraphs of in the rejection of claim 2 do meet the limitations of the claim.  The rejection of claim 2 is maintained.
Applicant's arguments filed 12/1/2021 regarding claim 6 have been fully considered but they are not persuasive.  The applicant argues on page 13 that “... the action does not identify any portion of Benedicto in which a change in the operating state of the printing system is detected that changes an NP from being implementable to not being implementable.” The Examiner is not certain the applicant’s position.  The claim recites “... wherein the initial set of NPs are implementable with an initial operating state of the printing system, the method comprising detecting a change from the initial operating state to the operating state.” In 0030, all NP states of the printing system are generated.  Restrictions present in the printing system are also recognized.  Although an ink restriction is given in 0030 as an operating state constraint, Benedicto also includes at 0025 [not explicitly cited] where the NPac table can be optimized for attributes such as color consistency and/or grain.  The initial state includes all NP states which is based on the number of inks to be utilized in the system.  From this point a change in the recognition of a constraint, e.g. ink restriction, is detected and changes to available NPs is made as provided in at least 0036.  The instant application discusses this claim language in 0052 and 0079 of the specification as filed.  The disclosure does not provide any specific manner in how any particular “detection” is intended to occur [see specification 0052].  Thus, given the broadest reasonable interpretation in light of the disclosure of the instant application, Benedicto is interpreted to analogously disclose an initial, comprehensive set of NPs that are subsequently constrained in some manner according to an operating state restriction.  The rejection of claim 6 is maintained.
Applicant's arguments filed 12/1/2021 regarding claim 8 have been fully considered but they are not persuasive.  The claim language requires that the second NPac vector is generated on the basis of the colorant-use vector of the first NPac vector. The second NPac vector, one that is modified and mapped to the convex hull starts out as the initial, colorant-use first NPac vector that has fallen outside the convex hull.  Thus, the claim limitation, given the broadest reasonable interpretation is met by the disclosure of Benedicto.  The rejection of claim 8 is maintained.
Applicant's arguments filed 12/1/2021 regarding claim 15 have been fully considered but they are not persuasive.  As discussed above in paragraph #3, the use of “different” without any further qualifier as to what the difference is intended to represent, does not distinguish it from the prior art.  The rejection of claim 15 is maintained.
Applicant's arguments filed 12/1/2021 regarding claim 16 have been fully considered but they are not persuasive.  Claim 16 is argued in view of claim 15 from which it depends.  The rejection of claim 15 is maintained.  Therefore, the rejection of claim 16 is likewise maintained.
The Examiner believes each argument has been clearly and sufficiently addressed thereby providing clarity for the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “... wherein the NP that is not implementable with the operating state uses a different colorant drop sequence that the color drop sequence of the operating state of the printing system.”  It is unclear and indefinite what is being intended by the claim language of this limitation.  It appears that the limitation is either incomplete or possibly includes a grammatical error.  For purposes of examination, the Examiner interprets the claim limitation to mean the NP that is not implementable with the operating state specifying a different colorant drop sequence than is used in the operating state of the printing system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedicto et al., (US PgPub 20110096345 as provided by the applicant).
Regarding claim 1: Benedicto discloses a method comprising: 
determining an operating state of a printing system [step 3000, the ink restrictions of the print system 1 may be determined, p0029]; 
obtaining a first Neugebauer Primary area coverage (NPac) vector having an initial set of Neugebauer Primaries (NPs), the initial set of NPs comprising a NP that is not implementable with the operating state [the Neugebauer Primaries are the possible combinations of a set of n inks ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... all of the different NP states of the print system 1 may be generated [the Examiner notes that since these NP states are subsequently utilized to generate the system specific table, some type table data would necessarily be present], p0011-0012, p0023, p0029 & p0036]; 
determining a target set of NPs on the basis of the operating state, the target set of NPs being different from the initial set of NPs and implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030-0031 & p0036 – see Examiner discussion in #3 above]; and 
generating a second NPac vector using the target set of NPs and replacing the first NPac vector with the second NPac vector for printing [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 2: Benedicto discloses the method of claim 1, wherein the initial set of NPs and the target set of NPs comprise different numbers of NPs [ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained, p0011, p0016, p0030-0031 & p0036].

Regarding claim 5: Benedicto discloses the method of claim 1, wherein the operating state relates to a total number of NPs that the printing system is configured to handle [step 310, all of the different NP states of the print system 1 may be generated, p0029 & p0036].

Regarding claim 6: Benedicto discloses the method of claim 1, wherein the initial set of NPs are implementable with an initial operating state of the printing system, the method comprising detecting a change from the initial operating state to the operating state [the color separation table may be calculated for specific print system 1, for example for specific printers 2, ink sets 5 and/or substrates 4 ... step 300, the ink restrictions of the print system 1 may be determined. For example, the total ink limit per halftone pixel may be determined. Also, the cut-off per ink may be determined, i.e. the maximum ink drop amount for each ink may be determined per halftone pixel. In another step 310, all of the different NP states of the print system 1 may be generated [i.e. initial operating state of the printing system] ... (i) determining ink restrictions of the print system 1 [i.e. detect change from the initial operating state], (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0018, p0020, p0025, p0029-0030 & p0036].

Regarding claim 7: Benedicto discloses the method of claim 1, wherein generating the second NPac vector having the target set of NPs is based on a criterion of a print output of the printing system [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain, p0025 & p0035].

Regarding claim 8: Benedicto discloses the method of claim 1, comprising: determining a colorant-use vector of the first NPac vector, the first NPac vector using the initial set of NPs [A certain color may correspond to a certain NPac, which may be represented as a vector, p0011 & p0029]; and generating the second NPac vector on the basis of the colorant-use vector of the first NPac vector, the second NPac vector using the target set of NPs [those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300 ... NPs that were mapped in step 340 may be re-expressed as NPacs, as indicated by step 350. The convex hull of NPacs, including the mapped NPs, may be sampled uniformly and in a colorimetrically predetermined way, e.g. in CIE LAB or CIE XYZ, as indicated by step 360 ... the color separation 10 may be obtained by linking NPacs to predetermined colorimetric values. In addition, further optimization may be executed for example to optimize a certain print attribute such as ink usage ... wherein the ink limit is addressed in ink vector space, and only a single ink vector per ink limit sample is determined, p0030-0031 & p0034-0036].

Regarding claim 9: Benedicto discloses the method of claim 1, comprising: obtaining a lookup table comprising NPac vectors having the initial set of NPs [received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... the system 1 may map each of the XYZs onto an NPac. The matching NPac may be retrieved from the color separation table 10, p0023-0024]; determining, for each NP in the initial set of NPs, an area coverage metric defined by the NPac vectors in the obtained lookup table, the area coverage metric for a given NP in the initial set of NPs indicating an extent to which the given NP is used in the obtained lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and determining the target set of NPs based on the area coverage metrics for the initial set of NPs [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 10: Benedicto discloses a printing system comprising: 
a printing device to apply a print material to a print target in a printing process [printing system 1 including printer 2 may comprise a print head arranged to print on a substrate 4, p0014-0016]; 
a memory storing a color lookup table to map between color spaces, the color lookup table comprising an initial vector in area coverage space, the initial vector defining a statistical distribution of a first set of colorant combinations over an area of a halftone, the initial vector using at least one colorant combination that is not implementable with an operating state of the printing process [the Neugebauer Primaries are the possible combinations of a set of n inks.  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... all of the different NP states of the print system 1 may be generated [the Examiner notes that since these NP states are subsequently utilized to generate the system specific table, some type table data would necessarily be present], p0011-0012, p0021-0026, p0029 & p0036]; and 
a print controller to: determine a parameter of the operating state [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
derive, using the parameter, a second, different set of colorant combinations that are implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030 & p0036]; and 
update the initial vector with a different vector in the color lookup table, the different vector using colorant combinations from the second set [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 11: Benedicto discloses the printing system of claim 10, wherein the number of colorant combinations in the second set of colorant combinations is constrained by the operating state [printer 2 may comprise, or be connected to, a certain ink set 5. The ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0016, p0030 & p0036].

Regarding claim 12: Benedicto discloses the printing system of claim 10, wherein the deriving the second set of colorant combinations is based at least in part on the first set of colorant combinations [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain ... re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0025-0028 & p0035-0036].

Regarding claim 13: Benedicto discloses the printing system of claim 10, wherein the operating state relates to a colorant drop sequence of the printing process [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 36 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks, p0011 & p0031].

Regarding claim 14: Benedicto discloses the printing system of claim 10, wherein the print controller is to derive the second set of colorant combinations by: determining, for each colorant combination in the first set [p0023-0024], a value of a lookup table use parameter representing an extent to which the colorant combination is used in the lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and deriving the second set of colorant combinations based on the values of the lookup table use parameters for the first set of colorant combinations [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 18: Benedicto discloses the method of claim 8, discloses wherein the colorant-use vector of the first NPac vector is equal to a colorant-use vector of the second NPac vector [A certain color may correspond to a certain NPac, which may be represented as a vector ... convex hull of the complying NPacs [i.e. NPacs from the initial set of all possible combinations and remain in the generated set] may be generated, p0011 & p0029-0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto as applied above in view of Hatori (US PgPub 20070058181).
Regarding claim 15: Benedicto discloses a non-transitory computer-readable storage medium comprising a set of computer-readable instructions that, when executed by a processor of a printing system [p0037], cause the processor to: 
determine a configuration parameter of the printing system [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
receive a lookup table comprising values of vectors in area coverage space, each of the vectors defining a statistical distribution of colorant combinations from a first global set of colorant combinations over an area of a halftone, the first global set of colorant combinations comprising a colorant combination that is not available for use by the printing system having the determined configuration parameter [the Neugebauer Primaries are the possible combinations of a set of n inks [i.e. global set].  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space, p0011-0012, p0021-0026 & p0036]; 
determine a second global set of colorant combinations on the basis of the determined configuration parameter, the second global set of colorant combinations being different from the first global set of colorant combinations and available for use by the printing system having the determined configuration parameter [given the ink restrictions that were determined in step 300, available NPacs may be determined [i.e. second global set] that comply with the ink restrictions ... (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0011-0012, p0030 & p0036]; and 
modify the lookup table such that values of vectors in the modified lookup table correspond to colorant combinations from the second global set [all of the different NP states of the print system 1 may be generated ... obtaining color separation table 10 ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].
	Benedicto appears to fail to explicitly disclose an initial lookup table that is subsequently modified.
	Hatori discloses in a well-known, related system from the same field of endeavor [Abstract] where an initial lookup table is modified based on the characteristic of the printer [an adjustment LUT 273a that converts CMYK signals into CMYK signals is added after the conversion LUT 271a in the initial state. The adjustment LUT 273a in the initial state is an LUT, which directly outputs input signals as output signals, i.e., it does not perform any conversion in practice, p0129-0132].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for utilizing an initial lookup table and subsequently modifying the lookup table according based on the printing system characteristic as taught by Hatori because it provides for obtaining an accurate color reproduction result.

Regarding claim 20: Benedicto discloses the printing system of claim 10, wherein deriving the second set of colorant combinations comprises analyzing a color lookup table to determine an extent to which colorant combinations in the first set of colorant combinations are used in the color lookup table [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320, p0030].
	Benedicto does not appear to explicitly disclose a color lookup table.
Hatori discloses in a well-known, related system from the same field of endeavor [Abstract] utilizing lookup table(s) [an adjustment LUT 273a that converts CMYK signals into CMYK signals is added after the conversion LUT 271a in the initial state. The adjustment LUT 273a in the initial state is an LUT, which directly outputs input signals as output signals, i.e., it does not perform any conversion in practice, p0129-0132].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for utilizing an initial lookup table and a subsequently updated table according based on the printing system characteristic as taught by Hatori because it provides for obtaining an accurate color reproduction result.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto as applied above in view of Morovic et al., (US PgPub 20100214576).
Regarding claim 3: Benedicto discloses the method of claim 1, wherein the operating state relates to a colorant drop sequence, the colorant drop sequence defining a set of drop states of colorants used by the printing system [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 3.sup.6 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks] and wherein the NP that is not implementable with the operating state uses a different colorant drop sequence that the colorant drop sequence of the operating state of the printing system.
	Benedicto appears to fail to explicitly disclose wherein the NP that is not implementable with the operating state uses a different colorant drop sequence that the colorant drop sequence of the operating state of the printing system.
Morovic discloses in a related system from the same field of endeavor [Abstract] wherein the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location [a printer within printing system 100 can dispense two drops of a single ink at a given halftone pixel, p0028]; and wherein the NP that is not implementable with the operating state uses a different colorant drop sequence that the colorant drop sequence of the operating state of the printing system [a specific Neugebauer Primary (NP) may be defined to utilize 1.5 drops of the color cyan and 1 drop of magenta. While this could not be achieved at a single halftone pixel, p0028].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for recognition of conflicts such as when the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system as disclosed by Morovic because it allows for addressing the problem such as utilizing a mean amount over several halftone pixels to achieve the effect as discussed by Morovic in at least paragraph 0028.

Regarding claim 16: Benedicto discloses the method of claim 1.
	Benedicto does not appear to explicitly disclose wherein the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location; and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system.
	Morovic discloses in a related system from the same field of endeavor [Abstract] wherein the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location [a printer within printing system 100 can dispense two drops of a single ink at a given halftone pixel, p0028]; and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system [a specific Neugebauer Primary (NP) may be defined to utilize 1.5 drops of the color cyan and 1 drop of magenta. While this could not be achieved at a single halftone pixel, p0028].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for recognition of conflicts such as when the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system as disclosed by Morovic because it allows for addressing the problem such as utilizing a mean amount over several halftone pixels to achieve the effect as discussed by Morovic in at least paragraph 0028.

Allowable Subject Matter
Claims 4, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 4: “... wherein determining the target set of NPs comprises: obtaining an intermediate set of NPs, the intermediate set of NPs being implementable with the colorant drop sequence; and replacing a first NP in the intermediate set of NPs with a second NP on the basis of the initial set of NPs, the first NP and the second NP using different drop states in the colorant drop sequence.”
Claim 17: “... wherein the operating state of the printing system comprises a number of passes over a specific location for depositing colorant drops, the NP that is not implementable with the operating state being incompatible with the number of passes implemented in the operating state of the printing system.”
  Claim 19: “... wherein the parameter comprises a number of passes of a printhead over a location at which drops of colorant are applied and a specific number of drops of colorant that the printing system may apply at the location.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Direct Pattern Control Halftoning of Neugebauer Primaries, by Morovic et al., discusses considerations in halftone printing based on the capabilities of the printing system and how colorants are combined to match the colors of its gamut.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672